Exhibit 10.28

Offer Letter, dated as of December 12, 2017, by and between Eiger
BioPharmaceuticals, Inc. and David Apelian, M.D., Ph.D.

 

December 8, 2017

Eiger BioPharmaceuticals, Inc.

350 Cambridge Avenue, Suite 350

Palo Alto, CA 94306

David Apelian, MD, PhD

3 Old Beach Glen Rd

Boonton, NJ 07005

Re:Employment Terms

Dear David:

Eiger BioPharmaceuticals, Inc. (“Eiger” or the “Company”) is pleased to offer
you the position of Chief Operating Officer and Executive Medical Officer, on
the following terms.

You will be responsible for duties customarily associated with this position and
will report to the President and CEO.  You will work at our facility located at
350 Cambridge Avenue in Palo Alto, California.  Of course, Eiger may change your
position, duties, and work location from time to time in its discretion.

Your salary will be $518,000 per year, less payroll deductions and
withholdings.  You will be paid semi-monthly. In addition you will be eligible
for a targeted bonus of 40% of your base salary based upon your performance and
attainment of Company objectives. As an exempt salaried employee, you will be
expected to be available and working during the Company’s regular business
hours, and without additional compensation, for such extended hours or
additional time as appropriate to manage your responsibilities.  In addition,
you will receive a $180,000 one-time cash sign on bonus, less payroll deductions
and standard withholdings.

You will be eligible for the following standard Company benefits:  medical
insurance, paid time off (PTO), 401(K), Employee Stock Purchase Plan (ESPP) and
holidays.  Details about these benefits are provided in the Employee Handbook
and Summary Plan Descriptions, available for your review.  Eiger may change
compensation and benefits from time to time in its discretion.

Subject to approval by the Company’s Board of Directors (the “Board”), under the
Eiger Equity Incentive Plan (the “Plan”), the Company shall grant you an option
to purchase 150,000 shares (the “Option”) of the Company’s Common Stock at fair
market value as determined by the Board as of the date of grant.  The Option
will be subject to the terms and conditions of the Plan and your grant
agreement.  Your grant agreement will include a four-year vesting schedule,
under which 25 percent of your shares will vest after twelve months of
employment, with the remaining shares vesting monthly thereafter, until either
your Option is fully vested or your employment ends, whichever occurs first.

As an Eiger employee, you will be expected to abide by Company rules and
policies, and acknowledge in writing that you have read the Company’s Employee
Handbook.  As a condition of employment, you must sign and comply with the
attached Employee Confidential Information and Inventions Assignment Agreement
which prohibits unauthorized use or disclosure of Eiger proprietary information,
among other obligations.

 

--------------------------------------------------------------------------------

Exhibit 10.28

Offer Letter, dated as of December 12, 2017, by and between Eiger
BioPharmaceuticals, Inc. and David Apelian, M.D., Ph.D.

 

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality.  Rather, you
will be expected to use only that information which is generally known and used
by persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company.  You agree that you will not
bring onto Company premises any unpublished documents or property belonging to
any former employer or other person to whom you have an obligation of
confidentiality. You hereby represent that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company.

You may terminate your employment with Eiger at any time and for any reason
whatsoever simply by notifying Eiger.  Likewise, Eiger may terminate your
employment at any time, with or without cause or advance notice.  Your
employment at-will status can only be modified in a written agreement signed by
you and by an officer of Eiger.

In the event of a Change of Control of the Company after your first 6 months of
employment that (i) requires a move of the Company over 50 miles or (ii) results
in a substantial reduction in your responsibilities or compensation (that is not
otherwise applicable to the other members of the management team):

 

a.

You will receive 12 months of your base salary, paid in the form of continuing
base salary payments, less payroll deductions and standard withholdings

 

b.

Providing you elect COBRA in a timely manner, the Company will pay for your
COBRA benefits for up to a maximum of 6 months or until you are enrolled in a
separate benefits plan

 

c.

You will receive accelerated vesting of 100% of your unvested shares under the
Option

In the event of your termination without Cause after your first 6 months of
employment:

 

a.

You will receive 6 months of your base salary, paid in the form of continuing
base salary payments, less payroll deductions and standard withholdings

 

b.

Providing you elect COBRA in a timely manner, the Company will pay for your
COBRA benefits for up to a maximum of 6 months or until you are enrolled in a
separate benefits plan

 

c.

You will receive accelerated vesting of 50% of your unvested shares under the
Option

A “Change in Control” shall mean any consolidation or merger of the Company with
or into any other corporation or other entity or person, or any other corporate
reorganization, in which the capital stock of the Company immediately prior to
such consolidation, merger or reorganization, represents less than 50% of the
voting power of the surviving entity (or, if the surviving entity is a wholly
owned subsidiary, its parent) immediately after such consolidation, merger or
reorganization; or (B) any transaction or series of related transactions to
which the Company is a party in which in excess of fifty percent (50%) of the
Company’s voting power is transferred; provided that a Change in Control shall
not include (x) any consolidation or merger effected exclusively to change the
domicile of the Company, or (y) any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or indebtedness of the Company is cancelled or converted or a
combination thereof approved by two-thirds of the outstanding shares of
preferred stock of the Company.  

“Cause” shall mean that in the reasonable determination of the Board, you commit
any felony or crime involving moral turpitude, participate in any fraud against
the Company, willfully breach your duties to

 

--------------------------------------------------------------------------------

Exhibit 10.28

Offer Letter, dated as of December 12, 2017, by and between Eiger
BioPharmaceuticals, Inc. and David Apelian, M.D., Ph.D.

 

the Company, wrongfully disclose any trade secrets or other confidential
information of the Company, or materially breach any material provision of the
Agreement, the Proprietary Information and Inventions Agreement or any other
agreement entered into with the Company.

This offer is contingent upon a background check clearance, reference check, and
satisfactory proof of your right to work in the United States.  You agree to
assist as needed and to complete any documentation at the Company’s request to
meet these conditions.

This letter, together with your Employee Confidential Information and Inventions
Assignment Agreement, forms the complete and exclusive statement of your
employment agreement with Eiger.  It supersedes any other agreements or promises
made to you by anyone, whether oral or written.  Changes in your employment
terms, other than those changes expressly reserved to the Company’s discretion
in this letter, require a written modification signed by an officer of Eiger.  

Please sign and date this letter, and the enclosed Employee Confidential
Information and Inventions Assignment Agreement and return them to me by
December 15, 2017 if you wish to accept employment at Eiger under the terms
described above.  If you accept our offer, we would like you to start on January
3, 2018.

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

Sincerely,

 

 

 

 

 

/s/ David Cory

 

 

David Cory, RPh, MBA

 

 

 

 

 

President and CEO

 

 

 

 

 

 

 

 

Accepted:

 

 

 

 

 

/s/ David Apelian

 

 

David Apelian, MD, PhD

 

 

 

 

 

December 13, 2017

 

 

Date

 

 

 

Attachment:  Employee Confidential Information and Inventions Assignment
Agreement

 

 